Broyles, C. J.
1. Under tlie facts of the case the exclusion of the testimony set forth in special ground 1 of the motion for a new trial, even if error, does not require a reversal of the judgment.
2. The excerpt from the charge of the court, complained of in special ground 2 of the motion for a new trial, when considered in the light of the remainder of the charge, is not erroneous for any reason assigned.
*799Decided February 17, 1932.
McDonald & McDonald, for plaintiff in error.
T. Hoyt Davis, solicitor-general, contra.
3. The remaining special grounds of the motion for a new trial and the general grounds of the motion are not insisted upon in the brief of counsel for the plaintiff in error; and therefore are treated as abandoned.

Judgment affirmed.


Lulce, J., concurs. Bloodworth, J., absent on account of illness.